 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER JOHN WILSON,                            Case No. 1:19-cv-01132-BAM (PC)
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                         FOR DOCKET SHEET
13           v.
                                                         (ECF No. 6)
14   TUOLUMNE COUNTY, et al.,
                                                         ORDER DIRECTING CLERK OF COURT TO
15                       Defendants.                     MAIL PLAINTIFF A COPY OF DOCKET
                                                         SHEET AND RE-SERVE ORDER RE:
16                                                       CONSENT
17

18           Plaintiff Christopher John Wilson (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The complaint has not yet

20   been screened.

21           Currently before the Court is Plaintiff’s motion, filed September 6, 2019, requesting a

22   “copy of this case.” (ECF No. 6.) It is unclear whether Plaintiff is requesting copies of all

23   documents filed so far in this action, or merely a copy of the docket entries. Plaintiff also appears

24   to be filing a consent to the jurisdiction of a United States Magistrate Judge. (Id.)

25           Generally, the Clerk’s Office will provide copies for Plaintiff at a cost of $0.50 per page.

26   Under the circumstances, the Court will make a one-time exception and will direct the Clerk’s

27   Office to provide a copy of the full docket in this action to Plaintiff at no charge. However,

28   Plaintiff is advised that any further copies will need to be paid for by Plaintiff, and that it is his
                                                         1
 1   responsibility to maintain copies of all documents submitted to the Court for filing.

 2          To further assist Plaintiff, the Court will also direct the Clerk’s Office to provide Plaintiff

 3   with a new consent or decline form to complete and return to the Court.

 4          Accordingly, it is HEREBY ORDERED that:

 5          1.      Plaintiff’s motion for docket sheet, (ECF No. 6), is GRANTED;

 6          2.      The Clerk’s Office shall mail a copy of the docket entries in this action to Plaintiff

 7                  at his current address of record; and

 8          3.      The Clerk of the Court is directed to send Plaintiff a second consent or decline

 9                  form.

10
     IT IS SO ORDERED.
11

12      Dated:     September 13, 2019                          /s/ Barbara    A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
